Case 3:18-cv-07802-BRM-ZNQ Document 72 Filed 09/29/20 Page 1 of 16 PageID: 509




                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY

                                                :
 DONNELL FREEMAN,                               :
                                                :       Civil Action No. 18-7802 (BRM) (ZNQ)
                          Plaintiff,            :
                                                :
                          v.                    :               OPINION
                                                :
 KEVIN MCDONNELL, et al.,                       :
                                                :
                          Defendants.           :
                                                :


 MARTINOTTI, DISTRICT JUDGE

           Before this Court is an opposed Motion to Dismiss (ECF No. 59), filed by Defendants

 Wellpath, LLC, and Kabeeruddin Hashmi, M.D., seeking to dismiss Plaintiff Donnell Freeman’s

 (“Plaintiff”) Second Amended Complaint filed pursuant to 42 U.S.C. § 1983, with prejudice (ECF

 No. 55). Also pending before the Court is Plaintiff’s motion to amend to permit a third amended

 complaint (ECF No. 67), which Defendants oppose (ECF No. 68).

           The third amended complaint lists the following defendants: Monmouth County

 Correctional Institution (“MCCI”), Warden Donald Sutton, MCCI Supervisors John Does A-E,

 Correct Care Solutions, LLC d/b/a/ Wellpath, Kabeeruddin Hashmi, M.D., Kevin McDonell, 1

 M.D., Daniel Unachukwu, and County of Monmouth. (ECF No. 67-2 ¶¶ 5–12.)

           Plaintiff alleges federal violations under 42 U.S.C. § 1983; the American with Disabilities

 Act, the New Jersey Law Against Discrimination; and tort claims under New Jersey law. Plaintiff

 seeks “judgment” together with court costs, attorneys’ fees and any other appropriate relief. (Id. at

 17.) Pursuant to Fed. R. Civ. P. 78, no oral argument was heard. For the reasons sets forth below,



 1
     Kevin McDonnell, M.D. was initially terminated from this matter on February 5, 2019.
Case 3:18-cv-07802-BRM-ZNQ Document 72 Filed 09/29/20 Page 2 of 16 PageID: 510




 Plaintiff’s motion to amend the second amended complaint is GRANTED, and Defendants’

 motions to dismiss the second amended complaint is ADMINISTRATIVELY TERMINATED. 2

 I. BACKGROUND

        A. Factual Background

        This action arises out of events which occurred during Plaintiff’s detention at MCCI in

 Freehold, New Jersey. (Third Am. Compl. (ECF No. 67-2).) On or about June 29, 2015, Plaintiff

 was taken to MCCI following his release from Bayshore Hospital after a car crash. 3 (Id. at ¶¶ 21–

 26.) At MCCI, Petitioner advised medical providers the medication they were providing was

 insufficient for his pain. (Id. at ¶¶ 27–29.) Petitioner experienced involuntarily leg jerking,

 numbness in his leg, and “feel his hip pop out of place.” (Id. at ¶¶ 30–33.) Plaintiff experienced

 issues with his mobility including difficulty using stairs and showering, due to pain. (Id. at ¶¶ 35–

 37.) Plaintiff submits the pain resulted in him developing mental issues resulting in him being

 given psychiatric drugs. (Id. at ¶ 35.) After six months of experiencing the aforementioned pain,

 an x-ray was taken. (Id. at ¶ 38.) Kevin McDonnel, M.D., interpreted the x-ray as a “deformity of

 the left hip acetabulum. Chronic. Severe degenerative changes.” (Id. at ¶ 39.) Plaintiff contends,

 “Hashmi and Unachukwu lied about the x-ray, telling Plaintiff that the pain he was experiencing

 was just the result of an old fracture that had healed.” (Id. at ¶ 40.) He also submits, Defendants

 “Hashmi and/or Unachukwu wrote off Plaintiff’s limping as the result of ‘mild’ pain and refused




 2
   Notwithstanding the Court’s decision to administratively terminate Defendants’ motion to
 dismiss the second amended complaint in light of granting Plaintiff’s motion to amend, the Court’s
 ultimate disposition with respect to either the second or third amended complaints would not have
 been materially different as this Court’s screening applies a Rule 12(b)(6) standard.
 3
  Prior to the car crash, Petitioner was experiencing hip pain and issues stemming from a hip injury
 when he was fourteen years old, which was treated by surgically implanting a screw in his hip, and
 a subsequent fall in 2011, where he began to experience hip pain. (ECF No. 55 ¶¶ 14, 16-17).
                                                  2
Case 3:18-cv-07802-BRM-ZNQ Document 72 Filed 09/29/20 Page 3 of 16 PageID: 511




 to pursue any remedial treatments other than medication which he knew were totally ineffective.”

 (Id. at ¶ 59.) Plaintiff’s requests for follow-up care as well as to be housed in a medical wing which

 accommodated disabled inmates, was denied. (Id. at ¶¶ 41-44.) Moreover, Plaintiff’s requests for

 a wheelchair, cane, or permission to use the bottom bunk were denied. (Id. at ¶ 45.) Almost two

 years later, in April 2017, Plaintiff was transferred to South Woods State Prison. (Id. at ¶ 47.) At

 South Woods, an x-ray was taken after a nurse observed Plaintiff’s “attempt to walk.” (Id. at ¶ 48.)

 The x-ray reflected Plaintiff’s hip was severely deformed, the screw in his hip had come loose,

 and he needed a complete hip replacement. (Id. at ¶ 48.) On December 12, 2017, Plaintiff

 underwent a total hip replacement at St. Francis Hospital. (Id. at 50.)

           B. Procedural Background

           Plaintiff filed his initial complaint pro se in this Court on April 16, 2018. (ECF No. 1.) On

 June 26, 2018, the Court issued an order and opinion granting Plaintiff’s in forma pauperis

 application and dismissed the complaint without prejudice for failure to state a claim. (ECF No.

 2.) 4 Both of Plaintiff’s motions for pro bono counsel were denied. (ECF Nos. 8, 20.) Plaintiff’s

 subsequent motion to amend was granted. (ECF No. 9.) Plaintiff filed additional motions for leave

 to amend (ECF Nos. 10, 14, 22), which were subsequently terminated to allow Plaintiff’s newly

 retained counsel an opportunity to file an amended complaint. (ECF No. 29.) On July 23, 2019,

 Plaintiff filed an amended complaint. (ECF No. 30.) Defendants Wellpath and Hashmi filed a

 motion to dismiss the amended complaint on July 10, 2019. (ECF No. 48.) On December 29, 2010,

 Plaintiff, through counsel, filed a second amended complaint, without leave of the Court. (ECF

 No. 55.) On January 27, 2020, the Court entered an order terminating Defendants’ Motion to




 4
     Plaintiff’s initial complaint solely named Kevin McDonnell, M.D. as a defendant.
                                                    3
Case 3:18-cv-07802-BRM-ZNQ Document 72 Filed 09/29/20 Page 4 of 16 PageID: 512




 Dismiss in light of Plaintiff’s second amended complaint. (ECF No. 57.) Defendants Wellpath and

 Hashmi then filed a motion to dismiss the second amended complaint. (ECF No. 59.) 5

 II. MOTION TO AMEND SECOND AMENDED COMPLAINT

        Plaintiff filed a motion to amend the second amended complaint while Defendants’ motion

 to dismiss the second amended complaint was pending. (ECF No. 67.) Plaintiff argues he recently

 obtained discovery which allowed him to name a defendant previously identified as John Doe,

 M.D. (Id. at ¶¶ 6-7.) Plaintiff submits that, as a result of the discovery he just received close to

 eight months after Defendants’ instant motion to dismiss was filed, he has learned John Doe, M.D.

 is nurse practitioner, Daniel Unachukwu. (Id. at ¶ 6.) Moreover, the proposed third amended

 complaint changes the Eighth Amendment deliberate indifference claim to a Fourteenth

 Amendment deliberate indifference claim, as Plaintiff was a pretrial detainee. (Id. at ¶ 8.)

        A court has discretion to strike or allow an amended complaint that is filed after the

 deadline to make an amendment as a matter of course under Rule 15(a)(1) has passed. Plaintiff’s

 instant motion to amend was clearly filed after the twenty-one-day amendment “as a matter of

 course” period had expired and he already amended his pleading once. Therefore, he may only

 amend the pleading “with the opposing party’s written consent or the court’s leave.” Fed. R. Civ.

 P. 15(a)(2).

                The court’s leave to amend “shall be freely given when justice so
                requires.” Id. A general presumption exists in favor of allowing a
                party to amend its pleadings. Boileau v. Bethlehem Steel Corp., 730
                F.2d 929, 938 (3d Cir. 1984). Leave to amend a complaint should
                be granted freely in the absence of undue delay or bad faith on the
                part of the movant as long as the amendment would not be futile and
                the opposing party would not suffer undue prejudice. Foman v.
                Davis, 371 U.S. 178, 182 (1962); Jang v. Boston Scientific Scimed,
                Inc., 729 F.3d 357, 367 (3d Cir. 2013) (citation omitted). “Futility


 5
  The parties entered a stipulation of dismissal with prejudice as to defendants Scott Miller, M.D.,
 and St. Francis Medical Center. (ECF Nos. 51-54.)
                                                  4
Case 3:18-cv-07802-BRM-ZNQ Document 72 Filed 09/29/20 Page 5 of 16 PageID: 513




               means that the complaint, as amended, would fail to state a claim
               upon which relief could be granted.” Travelers Indem. Co. v.
               Dammann & Co., Inc., 594 F.3d 238, 243 (3d Cir. 2010) (quoting In
               re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir.
               1997)) (further citation omitted).

               “[A] refusal of a motion for leave to amend must be justified,” Riley
               v. Taylor, 62 F.3d 86, 90 (3d Cir. 1995), and the Third Circuit has
               identified the following as permissible justifications: “(1) undue
               delay; (2) bad faith or dilatory motive; (3) undue prejudice to the
               opposition; (4) repeated failures to correct deficiencies with
               previous amendments; and (5) futility of the amendment.” Id. (citing
               Foman, 371 U.S. at 182). “Amendment of the complaint is futile if
               the amendment will not cure the deficiency in the original complaint
               or if the amended complaint cannot withstand a renewed motion to
               dismiss.” Jablonski v. Pan Am. World Airways, Inc., 863 F.2d 289,
               292 (3d Cir. 1988). For that reason, the Court applies the
               “plausibility” standard which applies to motions to dismiss under
               Rule 12(b)(6), Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570
               (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

 Hunter v. Dematic, Civ. Action No. 16-00872, 2016 WL 2904955 at *3-4 (D.N.J. May 18, 2016).

        Plaintiff argues the Defendants would not suffer any prejudice by this amendment because

 the factual allegations against the previously unnamed defendant have not changed. (Id. at ¶ 9.)

 He further argues, the proposed amendment would not alter Defendants’ arguments in their motion

 to dismiss because if the claims against Hashmi and Wellpath LLC fail, so do the claims against

 the newly-identified defendant, Unachukwu. (Id. at ¶ 10.) Although Plaintiff does not address the

 additional matter of his recharacterizing his deliberate indifference claim as a Fourteenth

 Amendment violation, the Court does not view this as being prejudicial to the moving Defendants

 because the deliberate indifference claim can rightfully be assessed under a Fourteenth

 Amendment or Eighth Amendment standard. See Natale v. Camden Cnty. Corr. Facility, 318 F.3d

 575, 581-82 (3d Cir. 2003).




                                                5
Case 3:18-cv-07802-BRM-ZNQ Document 72 Filed 09/29/20 Page 6 of 16 PageID: 514




        The Court notes Plaintiff has now filed multiple amendments both as a pro se litigant and

 with representation. 6 In light of Plaintiff’s representation, that he recently received discovery

 which allowed him to clarify John Doe M.D.’s identity, the Court will permit the third amended

 complaint and order the Clerk to have it filed. Furthermore, the only substantive changes to the

 proposed amended third complaint are the addition of Unachukwu’s name and the replacement of

 the Eighth Amendment deliberate indifference claim with a Fourteenth Amendment claim. (ECF

 No. 67-2.) Therefore, Plaintiff’s motion to amend is granted. Nevertheless, this Court must still

 screen the third amended complaint given that Plaintiff is proceeding in forma pauperis. See 28

 U.S.C. § 1915(e)(2)(B).

 III. LEGAL STANDARD

        A. Screening Standard

        Per the Prison Litigation Reform Act, Pub.L. 104–134, §§ 801–810, 110 Stat. 1321–66 to

 1321–77 (Apr. 26, 1996) (“PLRA”), district courts must review complaints in those civil actions

 in which a prisoner is proceeding in forma pauperis, see 28 U.S.C. § 1915(e)(2)(B), seeks redress

 against a governmental employee or entity, see 28 U.S.C. § 1915A(b), or brings a claim with

 respect to prison conditions, see 42 U.S.C. § 1997e. The PLRA directs district courts to sua sponte

 dismiss any claim that is frivolous, is malicious, fails to state a claim upon which relief may be

 granted, or seeks monetary relief from a defendant who is immune from such relief. This action is

 subject to sua sponte screening for dismissal under 28 U.S.C. §§ 1915(e)(2)(b) and 1915A because



 6
   Moving Defendants also ask the Court to deny Plaintiff’s second amended complaint, as it was
 filed without the moving defendants’ consent and without leave of court while a previous motion
 to dismiss was pending. (ECF No. 55 at 18-19.) Although leave was not sought and Plaintiff’s
 counsel’s actions were technically improper, the Court would have granted leave under the
 circumstances. Nevertheless, the Court may not be so forgiving of future delayed filings and
 amendments.

                                                 6
Case 3:18-cv-07802-BRM-ZNQ Document 72 Filed 09/29/20 Page 7 of 16 PageID: 515




 Plaintiff is a prisoner proceeding in forma pauperis and is seeking relief from government

 employees.

         Every complaint must comply with the pleading requirements of the Federal Rules of Civil

 Procedure. Rule 8(a)(2) requires that a complaint contain “a short and plain statement of the claim

 showing that the pleader is entitled to relief.” “Specific facts are not necessary; the statement need

 only ‘give the defendant fair notice of what the . . . claim is and the grounds upon which it rests.’”

 Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

         While a complaint . . . does not need detailed factual allegations, a plaintiff’s obligation to

 provide the “grounds” of his “entitle[ment] to relief” requires more than labels and conclusions,

 and a “formulaic recitation of the elements of a cause of action will not do . . . . Factual allegations

 must be enough to raise a right to relief above the speculative level . . . .” Bell Atlantic Corp. v.

 Twombly, 550 U.S. 544, 555 (2007) (citations omitted).

         That is, a complaint must assert “enough facts to state a claim to relief that is plausible on

 its face.” Id. at 570. “A claim has facial plausibility when the plaintiff pleads factual content that

 allows the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014) (quoting

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “The plausibility determination is ‘a context-specific

 task that requires the reviewing court to draw on its judicial experience and common sense.’”

 Connelly v. Lane Const. Corp., 809 F.3d 780, 786-87 (3d Cir. 2016) (quoting Iqbal, 556 U.S. at

 679); see also Bistrian v. Levi, 696 F.3d 352, 365 (3d Cir. 2012) (citations omitted). Thus, a court

 is “not bound to accept as true a legal conclusion couched as a factual allegation,” and

 “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

 statements, do not suffice.” Iqbal, 556 U.S. at 678 (citations omitted).



                                                    7
Case 3:18-cv-07802-BRM-ZNQ Document 72 Filed 09/29/20 Page 8 of 16 PageID: 516




        In general, where a complaint subject to statutory screening can be remedied by

 amendment, a district court should not dismiss the complaint with prejudice, but should permit the

 amendment. See Denton v. Hernandez, 504 U.S. 25, 34 (1992); Grayson v. Mayview State

 Hospital, 293 F.3d 103, 108 (3d Cir. 2002) (noting that leave to amend should be granted “in the

 absence of undue delay, bad faith, dilatory motive, unfair prejudice, or futility of amendment”),

 cited in Thomaston v. Meyer, 519 F. App’x 118, 120 n.2 (3d Cir. 2013); Urrutia v. Harrisburg

 County Police Dept., 91 F.3d 451, 453 (3d Cir. 1996).

         “A claim has facial plausibility when the pleaded factual content allows the court to draw

 the reasonable inference that the defendant is liable for misconduct alleged.” Id. This “plausibility

 standard” requires the complaint allege “more than a sheer possibility that a defendant has acted

 unlawfully,” but it “is not akin to a “probability requirement.’” Id. (citing Twombly, 550 U.S. at

 556). “Detailed factual allegations” are not required, but “more than ‘an unadorned, the defendant-

 harmed-me accusation’ ” must be pled; it must include “factual enhancements” and not just

 conclusory statements or a recitation of the elements of a cause of action. Id. (citing Twombly, 550

 U.S. at 555, 557).

        “Determining whether a complaint states a plausible claim for relief [is] . . . a context-

 specific task that requires the reviewing court to draw on its judicial experience and common

 sense.” Iqbal, 556 U.S. at 678. “[W]here the well-pleaded facts do not permit the court to infer

 more than the mere possibility of misconduct, the complaint has alleged-but it has not ‘show[n]-

 ‘that the pleader is entitled to relief.’” Id. at 679. (quoting Fed. R. Civ. P. 8(a)(2)). Moreover, the

 Court will employ its screening authority under the Prison Litigation Reform Act (“PLRA”). “[I]f

 there is a ground for dismissal which was not relied upon by a defendant in a motion to dismiss,




                                                   8
Case 3:18-cv-07802-BRM-ZNQ Document 72 Filed 09/29/20 Page 9 of 16 PageID: 517




 the court may nonetheless sua sponte rest its dismissal upon such ground pursuant to the screening

 provisions of the PLRA.” Banks v. Cnty. of Allegheny, 568 F. Supp. 2d 579, 589 (W.D. Pa. 2008).

        B. Section 1983 Actions

        A plaintiff may have a cause of action under 42 U.S.C. § 1983 for certain violations of his

 constitutional rights. Section 1983 provides in relevant part:

                Every person who, under color of any statute, ordinance,
                regulation, custom, or usage, of any State or territory . . . subjects,
                or causes to be subjected, any citizen of the United States or other
                person within the jurisdiction thereof to the deprivation of any
                rights, privileges, or immunities secured by the Constitution and
                laws, shall be liable to the party injured in an action at law, suit
                in equity, or other proper proceeding for redress . . . .

        Therefore, to state a claim for relief under § 1983, a plaintiff must allege, first, the violation

 of a right secured by the Constitution or laws of the United States and, second, that the alleged

 deprivation was committed or caused by a person acting under color of state law. See West v.

 Atkins, 487 U.S. 42, 48 (1988); Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011).

        Although a county may be a proper defendant in a § 1983 action, a county jail is not. Hutton

 v. Dep’t of Homeland Sec., Civ. A. No. 17-13393, 2018 WL 734666 at *2 (D.N.J. Feb. 5, 2018).

 Consequently, all of Petitioner’s claims against MCCI are dismissed with prejudice.

 IV. DECISION

    A. Deliberate Indifference-Medical Care

        In Count One of his third amended complaint, Plaintiff alleges a Fourteenth Amendment

 deliberate indifference to his medical needs by Defendants Hashmi, McDonnell, Unachukwu,

 Warden Donald Sutton and John Does A-E. (ECF No. 67-2 at ¶¶ 54-62.) Plaintiff provides very

 few facts to support his deliberate indifference claim against the defendants.




                                                    9
Case 3:18-cv-07802-BRM-ZNQ Document 72 Filed 09/29/20 Page 10 of 16 PageID: 518




        Although a pretrial detainee’s medical care claim is to be assessed through the Fourteenth

 Amendment’s due process lens, the Third Circuit has found “no reason to apply a different standard

 than that set forth in Estelle (pertaining to prisoners’ claims of inadequate medical care under the

 Eighth Amendment) when evaluating whether a claim for inadequate medical care by a pre-trial

 detainee is sufficient under the Fourteenth Amendment.” Natale v. Camden Cnty. Corr. Facility,

 318 F.3d 575, 581-82 (3d Cir. 2003) (internal citations omitted). The Eighth Amendment

 proscription against cruel and unusual punishment requires that prison officials provide inmates

 with adequate medical care. Estelle v. Gamble, 429 U.S. 97, 103–105, 97 S. Ct. 285, 50 L.Ed.2d

 251 (1976). However, in order to set forth a cognizable claim, an inmate must allege (i) a serious

 medical need and (ii) acts or omissions by prison officials that indicate deliberate indifference to

 that need. Estelle v. Gamble, 429 U.S. at 104; Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999).

 A prison official is deliberately indifferent if he knows that a prisoner faces a substantial risk of

 serious harm and fails to take reasonable steps to avoid the harm. Farmer, 511 U.S. at 837. A

 prison official may manifest deliberate indifference by “intentionally denying or delaying access

 to medical care.” Estelle, 429 U.S. at 104–05. See Coudriet v. Vardaro, 545 F. App’x 99, 104 (3d

 Cir. 2013) (citing Singletary v. Pa. Dep’t of Corr., 266 F.3d 186, 193 (3d Cir. 2001)).

                “Deliberate indifference,” therefore, requires “obduracy and
                wantonness,” Whitley v. Albers, 475 U.S. 312, 319, 106 S. Ct. 1078,
                89 L.Ed.2d 251 (1986), which has been likened to conduct that
                includes recklessness or a conscious disregard of a serious risk. See
                Farmer v. Brennan, 511 U.S. 825, 842, 114 S. Ct. 1970, 128 L.Ed.2d
                811 (1994). Moreover, “[i]t is well-settled that claims of negligence
                or medical malpractice, without some more culpable state of mind,
                do not constitute ‘deliberate indifference.’”

 Rouse, 182 F.3d at 197.

        Plaintiff alleges facts that appear to suggest Defendants Hashmi, McDonnell and

 Unuchokwu downplayed the severity of his condition. Plaintiff provides while he was provided

                                                  10
Case 3:18-cv-07802-BRM-ZNQ Document 72 Filed 09/29/20 Page 11 of 16 PageID: 519




 pain medication, the prison staff ignored his complaints that the medication was insufficient.

 Moreover, he was eventually administered an x-ray, months after his detention at MCCI

 commenced. The results of the x-ray indicated a potentially serious condition which may have

 needed further medical attention, however, according to the Plaintiff, his cries for help continued

 to go ignored. While Plaintiff has not clearly pled whether it was Hashmi or Unachukwu, or both,

 who read Dr. McDonnell’s x-ray report, he does state that he informed Hashmi, McDonnell and

 Unachukwu that he was in severe pain.

        The facts of Plaintiff’s case are parallel to that of the state prisoner in Spruill v. Gillis, 372

 F.3d 218, 224-225 (3d Cir. 2004), where the Plaintiff repeatedly expressed he was in severe pain

 from a pre-existing back disorder that was exacerbated by two falls in one week at the correctional

 facility. Spruill alleged he complained to prison officials that the pain medication he was provided

 was insufficient. The United States Court of Appeals for the Third Circuit held Spruill adequately

 pled deliberate indifference to survive a motion to dismiss. Here, like Spruill, the Plaintiff informed

 the moving Defendants the pain medication he was provided was not alleviating his hip pain.

 Plaintiff’s condition caused him mental anguish as well as decreased mobility. Contrasting the

 prisoner in Spruill with the Plaintiff here, the medical defendants in Spruill accused him of

 malingering and handled him in a rough manner when they were examining him. Id. at 225. While

 Plaintiff here has not alleged such untoward conduct by the defendants, his condition and the

 “threat of tangible residual injury” foreclose dismissal of the deliberate indifference claim at this

 screening stage. Id. at 235.

        Consequently, Plaintiff has adequately pled a deliberate indifference claim against

 Defendant Hashmi, McDonnell and Unachokwu. Therefore, Plaintiff’s deliberate indifference

 claim will PROCEED against those three defendants.



                                                   11
Case 3:18-cv-07802-BRM-ZNQ Document 72 Filed 09/29/20 Page 12 of 16 PageID: 520




        As for Plaintiff’s deliberate indifference claim against Warden Sutton and MCCI

 Supervisors John Does A-E, Plaintiff states, they were “personally involved in the deliberate

 indifference to Plaintiff’s serious medical condition by denying Plaintiff’s requests for treatment

 and/or ratifying policies and/or decisions that forbid the doctors from attending to Plaintiff’s

 severely painful condition.” (ECF No. 67-2 at ¶¶ 61-62.)

        This Court analyzes supervisory claims using one of two theories. First, a supervisor can

 be held liable if they “established and maintained a policy or custom which directly caused the

 constitutional harm and another under which they can be liable if they participated in violating

 plaintiff’s rights, directed others to violate them, or as the persons in charge, had knowledge of

 and acquiesced in their subordinates’ violations.” Parkell v. Danberg, 833 F.3d 313, 330 (3d Cir.

 2016) (quoting Santiago v. Warminster Twp., 629 F.3d 121, 129 n.5 (3d Cir. 2010)). In order to

 establish a claim in this context, Plaintiff would have to show that the prison official: (1) had

 knowledge of the prisoner’s problem, (2) that the official either failed to act or took any ineffectual

 action under circumstances indicating that his or her response to the problem was a product of

 deliberate indifference, and that (3) a causal connection exists between the official’s response and

 the harm. Sample v. Diecks, 885 F.2d 1099, 1110 (3d Cir. 1989) (holding that evidence was

 insufficient to hold Commissioner of Corrections liable for constitutional violations).

        Here, Plaintiff appears to be making both a policymaker claim and alternatively that Sutton

 and John Does A-E had knowledge of the alleged violations. In order to establish supervisory

 liability in the policymaker context, Plaintiff would have to show: (1) the existence of a policy or

 practice that created an unreasonable risk of an Eighth Amendment violation; (2) the supervisor’s

 awareness of the creation of the risk; (3) the supervisor’s indifference to the risk; and (4) that the

 plaintiff’s injury resulted from this policy or practice. Sample v. Diecks, 885 F.2d 1099, 1118 (3d



                                                   12
Case 3:18-cv-07802-BRM-ZNQ Document 72 Filed 09/29/20 Page 13 of 16 PageID: 521




 Cir. 1989) (holding that evidence was insufficient to hold Commissioner of Corrections liable for

 constitutional violations). Moreover, the Sample Court articulated that deliberate indifference

 could be demonstrated by “evidence that the supervisory official failed to respond appropriately

 in the face of a pattern of such injuries. Id.

         In this case, the third amended complaint contains insufficient factual matter to suggest

 that any policy or practice created the harm that Plaintiff alleges as the first Sample factor requires.

 Assuming arguendo Plaintiff did demonstrate that a policy or practice that triggered Eighth

 Amendment protections existed, Plaintiff has not demonstrated that these particular defendants

 were aware of it. See Beers-Capitol v. Whetzel, 256 F.3d 120, 137 (3d Cir. 2001) (holding that

 plaintiff did not establish that prison official was aware of “pattern” of violations by prison

 employees). Plaintiff has not alleged that the defendants were aware of a pattern of behavior that

 posed a risk to plaintiff. Therefore, the Court cannot proceed to the remaining requisite factors set

 forth in Sample, because of Plaintiff’s failure to meet the first two factors.

         Plaintiff’s claims against the warden and supervisors cannot succeed under his theory that

 they denied his requests for treatment. See Ayala v. Terhune, 195 F. App’x 87, 91 (3rd Cir. 2006)

 (“[P]rison administrators cannot be found deliberately indifferent under the Eighth Amendment

 because they fail to respond to the medical complaints of an inmate being treated by a prison

 physician, or because, as non-physicians, they defer to the medical judgment of prison

 physicians.”) (internal citation omitted).

         Accordingly, Plaintiff’s deliberate indifference claim against Defendants Sutton and John

 Does A-E is DISMISSED WITHOUT PREJUDICE.




                                                   13
Case 3:18-cv-07802-BRM-ZNQ Document 72 Filed 09/29/20 Page 14 of 16 PageID: 522




     B. Americans with Disabilities Act Claim

        In Count Three, Plaintiff alleges a violation by Defendants Hashmi, Unachukwu, John

 Does A-E, Warden Sutton, MCCI, Monmouth County and the state of New Jersey 7 of the

 Americans with Disabilities Act (“ADA”). (ECF No. 67-2 at ¶¶ 66-74.) Plaintiff alleges several of

 the defendants were “directly responsible for denying [him] reasonable accommodations.” (Id. at

 ¶¶ 69-71.)

        In order to state a claim for relief under the ADA, a plaintiff must plead facts which would

 show that he is a qualified individual with a disability, that he was denied the benefits of a program

 or activity of a public entity, and that the exclusion from those benefits occurred by reason of his

 disability. See, e.g., Calloway v. Boro of Glassboro Dep’t of Pol., 89 F. Supp. 2d 543, 551 (D.N.J.

 2000); see also Ali v. Governor of Del., 777 F. App’x 584, 588-89 (3d Cir. 2019).

        Plaintiff does not provide any additional facts as to how these individuals or entities were

 responsible. Nor has he identified the nature of his disability, if any.

        Consequently, Plaintiff’s ADA claim against Defendants Hashmi, Unachukwu, John Does

 A-E, Warden Sutton, Monmouth County, and the state of New Jersey is DISMISSED.

     C. Plaintiff’s State Law Claims

        Plaintiff also alleges violations under New Jersey’s Law Against Discrimination and

 medical malpractice laws.




 7
  Plaintiff does not list New Jersey as a party in this matter in the section of the complaint where
 he lists all of the defendants, nevertheless, he raises an ADA claim against the state as well. (ECF
 No. 67-2 at ¶ 74.)
                                                   14
Case 3:18-cv-07802-BRM-ZNQ Document 72 Filed 09/29/20 Page 15 of 16 PageID: 523




             1. Medical Malpractice

         Plaintiff alleges medical malpractice by Defendants Hashmi, McDonnell and Unachokwu,

 as well as Wellpath LLC under the doctrine of respondeat superior. (Am. Compl. (ECF No. 67-

 2) at ¶ 187.)

         Under New Jersey law, the plaintiff raising a medical malpractice claim has the burden of

 proving the relevant standard of care governing the defendant-doctor, a deviation from that

 standard, an injury proximately caused by the deviation, and damages suffered from the defendant-

 doctor's negligence. Komlodi v. Picciano, 89 A.3d 1234, 1246 (N.J. 2014). Moreover, under New

 Jersey law, “[w]here the physician is a direct employee, respondeat superior may be applied.”

 Dunn v. Praiss, 606 A.2d 862, 869 (N.J. Super. Ct. App. Div., 1992).

         In light of Plaintiff’s allegations against the medical personnel defendants, the Court will

 allow the medical malpractice claim to proceed against Hashmi, McDonnell and Unachokwu.

 Moreover, because Defendant Hashmi was employed by Wellpath during the relevant time period,

 the Court will allow Plaintiff’s respondent superior theory at this stage. Therefore, Plaintiff’s

 medical malpractice claim against Hashmi, McDonnell, Unachokwu and Wellpath, LLC will

 PROCEED.

     2. New Jersey Law Against Discrimination

         Finally, Plaintiff raises a claim under the NJLAD, codified at N.J. Stat. Ann. §§ 10:5-1-49.

 (ECF No. 67-2 at ¶¶ 75-82.) Plaintiff alleges Defendants Hashmi, Unachukwu, John Does A-E,

 Warden Sutton and Monmouth County directly or vicariously violated his right under NJLAD by

 denying his requests for reasonable accommodations. (Id.)

         “To eliminate workplace discrimination against those with disabilities, [b]oth the [NJ]LAD

 and ADA were enacted to protect the rights of those with disabilities, and to enable them to



                                                 15
Case 3:18-cv-07802-BRM-ZNQ Document 72 Filed 09/29/20 Page 16 of 16 PageID: 524




 vindicate those rights in court.” Caraballo v. City of Jersey City Police Dep’t., 204 A.3d 254, 260

 (N.J. 2019) (internal quotation marks and citation omitted). Consequently, a plaintiff pleading a

 NJLAD disability claim must first, show he is in a protected class, meaning he qualifies as an

 individual with a disability. Second, the plaintiff must show he is “qualified to perform the

 essential functions of the job, or was performing those essential functions either with or without a

 reasonable accommodation.” Victor v. State, 4 A.3d 126, 142 (2010).

        Here, however Plaintiff pleads nothing more than that the defendants denied him

 reasonable accommodations. He does not articulate whether this purported discrimination was in

 the context of employment, which is a central issue to whether he can raise a disability-related

 NJLAD claim. Consequently, Plaintiff has not alleged enough factual content to adequately plead

 a NJLAD violation. Plaintiff’s NJLAD claim against Defendants Hashmi, Unachukwu, John Does

 A-E, Warden Sutton and Monmouth County is DISMISSED WITHOUT PREJUDICE.

 V. CONCLUSION

        For the foregoing reasons, Plaintiff’s Motion to Amend the Second Amended Complaint.

 (ECF No. 67) is GRANTED; Defendants’ Motion to Dismiss the Second Amended Complaint,

 (ECF No. 57), is ADMINISTRATIVELY TERMINATED; and Plaintiff’s Third Amended

 Complaint (ECF No. 67-2) will PROCEED IN PART and is DISMISSED IN PART. An

 appropriate order follows.

 Dated: September 29, 2020


                                                      /s/ Brian R. Martinotti
                                                      HON. BRIAN R. MARTINOTTI
                                                      UNITED STATES DISTRICT JUDGE




                                                 16
